UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           USDC SDNY
 ----------------------------------------------------------------X         DOCUMENT
 BILELIO VILLATORO, DANIEL SILVA                                :          ELECTRONICALLY FILED
 GARCIA A/K/A APOLINAR SILVA, GERARDO :                                    DOC #:
 PEREZ, AND VICTOR HUGO                                         :          DATE FILED: 12/17/2019
 CASARRUBIASBUSTAMANTE,                                         :
                                                                :
                                              Plaintiffs,       :
                                                                :    17-CV-06701(VEC)
                            -against-                           :    18-CV-10108 (VEC)
                                                                :
 The Hummus & Pita Company, Inc. (d/b/a The                     :         ORDER
 Hummus & Pita Co.), The Hummus & Pita                          :
 Company LLC (d/b/a The Hummus & Pita Co.), :
 The Hummus & Pita Co. Franchising, LLC (d/b/a :
 The Hummus & Pita Co.), Hummus & Pitas NYC :
 LLC (d/b/a The Hummus & Pita Co.), Hupico LLC :
 (d/b/a The Hummus & Pita Co.), Dave Pesso,                     :
 Steven Pesso, Janice Axelrod,                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 13, 2019, the parties appeared for a status conference to

discuss whether the proposed settlement agreement is fair and reasonable despite containing a

provision requiring Plaintiffs to provide either a Social Security Number (SSN) or a Taxpayer

Identification Number (TIN); and

        WHEREAS Plaintiffs’ counsel indicated that not all of the Plaintiffs are currently able to

provide either a SSN or a TIN;

        IT IS HEREBY ORDERED, for the reasons stated at the conference, that the Court will

not approve the proposed agreement in its current form unless Plaintiffs’ counsel provides

documentation to the Court demonstrating that all Plaintiffs are able to satisfy the SSN or TIN

requirement. No later than December 27, 2019, the parties must provide an update to the Court
as to Plaintiffs’ progress in obtaining a SSN or TIN, and proposed next steps. Plaintiffs may

request to file any sensitive documents or information under seal with the Court.



SO ORDERED.

                                                         ________________________
Date: December 17, 2019                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge




                                                 2
